Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 1 ofFILED
                                                           18 PageID #: 53
                                                                                DISTRICT CLERK OF
                                                                                JEFFERSON CO TEXAS
                                                                                5/31/2019 3:26 PM
                                                                                JAMIE SMITH
                                     CAUSE NO. _
                                                                                DISTRICT CLERK
                                                                                D-203914
 CLAYBAR FUNERAL HOMES, INC. §                                  IN THE DISTRICT COURT OF
                                                  §
                                                  §
 VS.                                    §                      JEFFERSON COUNTY, TEXAS
                                                  §
 CERTAIN UNDERWRITERS AT §
 LLOYD S, LONDON, LYNN §
 O’ROURKE, AND U.S. ADJUSTMENT §                                          JUDICIAL DISTRICT
 CORP. §


                         PLAINTIFF’S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:
         COMES NOW, Claybar Funeral Homes, Inc., ( "Plaintiff1 , and files this Plaintiff s

 Original Petition, complaining of Defendants, Certain Unde riters at Lloyd s, London; US

 Adjusting Corporation; and Lynn O Rourke (hereinafter collectively referred to as

  Defendants ! and for cause of action would show the following:

                                          DISCOVERY
       1. Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the

Texas Rules of Civil Procedure. This case involves complex issues and will require extensive

discovery. Therefore, Plaintiff will ask the court to order that discovery be conducted in

accordance with a discovery control plan tailored to the circumstances of this suit.

                                            PARTIES
       2. Plaintiff Claybar Funeral Pro erties, Inc. is business with operating locations in

Jefferson County, Texas.

       3. Defendant Certain Underwriters at Lloyd’s, London is a syndication of

individuals (comprised of one or more persons, corporations, entities, or some combination of

one or more persons, corporations or entities) whose names, residences and principal places of

business has not been disclosed to Plaintiff. Accordingly, upon information and belief, at the

times material to the allegations in this Petition, one or more individuals comprising Defendant
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 2 of 18 PageID #: 54




Certain Underwriters at Lloyd s, London ( ULL ) either may have resided in Texas or

maintained its principal place of business in Texas. At all time times material to this actions,

Defendant ULL engaged in the business of insurance in the State of Texas, as more particularly

described below, and the causes of action arise out of this defendant’s business activities in

Texas. This Defendant has not appointed an agent for se vice of process. Therefore, pursuant to

the Texas Long Arm Statute, this Defendant may be served with process via certified mail, return

receipt requested, by serving its President or any other officer, at 25 W. 53rd Street, Floor 14,

New York, New York 10019, or wherever else it may be found.

       4. Defendant US Adjustment Corp. is an alien or foreign adjusting company whose

principal places of business has not been disclosed to Plaintiff. Accordingly, upon information

and belief, at the times material to the allegations in this Petition, one or more individuals

comprising Defendant US Adjustment Corp. either may have resided in Texas or maintained its

principal place of business in Texas. At all times material to this actions, Defendant US

Adjustment Corp, engaged in the business of adjusting insurance claims in the State of Texas.

This defendant may be served with process via certified mail, return receipt requested, by serving

its President or any other officer, at 40 Fulton Street, Floor 14, New York, New York 10038, or

wherever else it may be found.

       5. Defendant Lynn O’Rourke is an individual who, at all times material to the

allegations in this Petition, has done business in Texas as an insurance adjuster. This Defendant,

on information and belief, is not licensed to business in Texas as an adjuster. This Defendant

does not reside in Texas and has not appointed an agent for service of process. Therefore,

pursuant to the Texas Long Arm Statute, this Defendant may be served with personal process at

her residence located at 89 Biltmore Drive, Mastic Beach, New York 11951, or wherever else

she may be found.

                                       JURISDICTION
       6. The court has jurisdiction over the cause because the amount in controversy is

within the jurisdictional limits of the Court. Plaintiff is seeking damages between $200,000.00 to



                                                                                                     2
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 3 of 18 PageID #: 55




$1,000,000,00, including damages of any kind, penalties, costs, expenses, pre-judgement and

post-judgement interest. Plaintiff reserves the right to amend this amount.

        7. The court has Jurisdiction over Defendant Certain Underwriters at Lloyd s,

London, because this Defendant is an insurance company that engages in the business of

insurance in the State of Texas and Plaintiffs causes of action arise out of Defendant’s business

activities in Texas.

        8. The court has Jurisdiction over Defendants US Adjustment, Corp. and Lynn

O’Rourke because these Defendants engage in the business of adjusting insurance in the State of

Texas and Plaintiffs causes of action arise out of Defendants’ business activities in Texas,

                                                 VENUE
        9. Venue is proper in Jefferson County because the insured property is situated in

Jefferson County, Texas. TEX. CIV. PRAC. & REM. CODE § 15.032.

                                                     FACTS
        10. Plaintiff is the owner of a Windstorm Deductible Buyback policy of insurance

(hereinafter referred to as the Deductible Policy ) that follows form with Plaintiffs

Commercial Property Insurance Policy (hereinafter referred to as the CPI Policy ).

        11. Plaintiffs CPI Policy was issued by Axis Surplus Insurance Company

(hereinafter “CPI Policy Insurer ).

        12 Plaintiffs Deductible Policy was issued by Certain Underwriter’s at Lloyd’s,

London (referred to herein as “Deductible Policy Insurer ).

        13. Plaintiffs Deductible Policy provided coverage to the Plaintiff for all windstorm

damage covered under Plaintiffs CPI Policy up to $145,000 - the amount of the deductible in

the CPI Policy.1

        14. Plaintiff owns the insured property, which is specifically located at 1155 N. 11th

Street, Beaumont, Texas 77707.




1 The CPI Policy itself has a deductible of $5,000, making $140,000 the maximum amount of coverage available
under the Deductible Policy.


                                                                                                               3
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 4 of 18 PageID #: 56




       15. On or about September 1, 2017, Plaintiff sustained wind and water damage to the

following areas of the Property due to Hurricane Harvey: Lobby, Office to the Right, Office to

the Left, Chapel Sitting Area, State Room D, Back Corridor, Kitchenette, Back Entry, Back

Freight Office, Parlor A , Upstairs Landing, Upstairs Left Office, Office to the Right, Upstairs

Bath, Upstairs Office 3, Upstairs Kitchen/Office, Chapel, Chapel Offset, Family Seating Chapel,

Chapel Foyer, Upstairs Viewing Area, Flower Shop, Flower Shop Assembly Area, and Roof.

Plaintiff notified its broker of the loss, who then filed a claim with both the CPI Policy Insurer

and the Deductible Policy Insurer for the damages to its property caused by Hurricane Harvey.

       16 Pursuant to both the CPI Policy and the Deductible Policy, Plaintiff asked that the

CPI Policy Insurer and the Deductible Policy Insurer pay for the damage to the Property.

       17, The CPI Policy Insurer assigned and otherwise authorized York Specialized Loss

Adjusting to assign Adjuster Ron Jensen ( Jensen ) to investigate and handle Plaintiff s claim.

       18. The CPI Policy Insurer and the Deductible Policy Insurer assigned and otherwise

authorized Defendant US Adjustment Corp. CAdiusting Company ) to assign and authorize

Lynn O Rourke f“O Rourke or Desk Adjuster to investigate and handle Plaintiff s claim.

       19. O’Rourke and The Deductible Policy Insurer relied on the estimate prepared for

the CPI Policy Insurer by Ron Jensen, The Deductible Policy Insurer did not assign its own

independent field adjuster to prepare an estimate of damages.

       20, O’Rourke was inadequately trained by the Adjusting Company. As a result of

such deficient training, O’Rourke conducted a substandard investigation of damages to

Plaintiffs property and reached incorrect coverage determinations that were avoidable and

unnecessary. More specifically, but without limitation, O’Rourke and the Adjusting Company

determined that there was no wind damage to the Roof, Siding, Windows, Doors or Trim, despite

the existence of extensive water damage to the interior of Plaintiffs Property. O’Rourke,

Adjusting Company, and the Deductible Policy Insurer ratified and adopted that determination


                                                                                                     4
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 5 of 18 PageID #: 57




without makin any independent evaluation or analysis, and to this day denies coverage for

damage.

       21, In contrast to the foregoing, the CPI Policy Insurer settled with Plaintiff prior to

Plaintiff filing this awsuit by paying to Plaintiff a confidential settlement amount, in excess of

the deductible under the CPI Policy.

       22 None of the Defendants have provided any written explanation to Plaintiff as to

why the Deductible Policy is not triggered by the settlement between Plaintiff and the CPI Policy

Insurer. Plaintiff affirmatively alleges that no such explanation exists under the law or the

language of either the CPI Policy or the Deductible Policy, and that Defendants are liable to

Plaintiff for payment of the entire deductible amount of $140,000 payable under the Deductible

Policy as a covered loss.

       23. In addition, the mishandling of the claim also caused a delay in Plaintiffs ability

to fully repair its property, which has resulted in additional damages. To this date, Plaintiff has

yet to receive full payment under the Deductible Policy for its covered damages.

       24. Given its unjustified and inexplicable refusal to follow the CPI Insurer in settling

Plaintiffs claim, the Deductible Policy Insurer has chosen without justification through

independent analysis or otherwise, to blindly ratify and adopt the inadequate methods and

investigation of the Desk Adjuster and the Adjusting Company, which have caused and resulted

in Plaintiffs claims being materially denied in part, as well as undervalued and underpaid in

part. The unreasonable investigation of Plaintiffs claim resulted in the considerable

underpayment and wrongful denial of the claim. Plaintiff has suffered actual damages resulting

from Defendants wrongful acts and omissions as set forth above and further described herein,




                                                                                                      5
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 6 of 18 PageID #: 58




       25. The Deductible Policy Insurer has recklessly or intentionally chosen and adopted

a business model that provided for retaining very few, if any, qualified adjusters as employees,

and instead relied upon outside contractors to perform its non-delegable duties of investigating

claims in accordance with applicable Texas law. More specifically, but without limitation, the

Defendants failed to perform an investigation of P aintiffs claim that met the minimum

standards of performance pursuant to industry standards, §§21.203 and 21.205 of the Texas

Administrative Code, applicable law, or otherwise.

       26. In addition, the Deductible Policy Insurer compensated (or otherwise ratified

compensation of) its outside contractor adjuster in a manner that incentivized them to exclude or

artificially minimize the amount of storm-related damages payable under its policies in express

contravention to Texas law. Further, the Deductible Policy Insurer had no or inadequate

procedures in place to monitor or regularly audit the work product of its outside adjusters.

Therefore, the Deductible Policy Insurer was reasonably aware, or knew or should have known,

that claims estimates generated by its adjusters, inclusive of the estimates at issue in this case,

were wholly deficient by any measure under the contract and the law and likely to result in

considerable underpayment and wrongful denial of storm-related claims, as occurred with

Plaintiffs claim.

       27. Moreover, and despite the foregoing, the Deductible Policy Insurer then refused

without justification to follow the direction of the CPI Policy Insurer regarding settlement of

Plaintiffs claim.

        28. As detailed in the paragraphs below, the Deductible Policy Insurer wrongfully

denied Plaintiffs claim for repairs to the Property, even though the CPI Policy and the

Deductible Policy provided coverage for losses such as those suffered by Plaintiff. Furthermore,




                                                                                                      6
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 7 of 18 PageID #: 59




Insurance Company denied Plaintiff s claim by not providing full coverage for the damages

sustained by Plaintiff.

       29. The Deductible Policy Insurer continues to deny and delay paying Plaintiff for the

damages to the Property without explanation and without justification, despite proper demand by

Plaintiff. As such, Plaintiff has not been paid in full for the damages to its Property, and has

suffered direct, actual and consequential damages, forcing Plaintiff to retain counsel and incur

fees and costs to collect what is justifiably owed to it under the Deductible Policy.

       30. Defendants Deductible Policy Insurer, Adjusting Company, and Desk Adjuster

misrepresented to Plaintiff that the damage to the Property was not covered under the Policy,

even though the damage was caused by a covered occurrence. The Desk Adjuster relied on

incorrect information provided by its outside adjuster knowing that said information would be

used to misrepresent to Plaintiff that the claim was not covered under the CPI Policy or the

Deductible Policy. As such, the conduct of this Defendant in this regard constitutes a violation

of the Te as Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(1).

       31. Defendants Deductible Policy Insurer, Adjusting Company, and Desk Adjuster

failed to attempt to settle Plaintiffs claim in a fair manner, although they were aware of their

liability to Plaintiff under the Policy. As such, Defendants Deductible Policy Insurer s, Adjusting

Company s, and Desk Adjuster’s conduct in this regard constitutes a violation of the Texas

Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(2)(A).

       32 Defendants Deductible Policy Insurer, Adjusting Company, and Desk Adjuster

failed to offer Plaintiff adequate compensation, without any explanation why full payment was

not being made. Furthermore, Defendants Deductible Policy Insurer, Adjusting Company, and

Desk Adjuster did not communicate that any future settlements or payments would be




                                                                                                   7
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 8 of 18 PageID #: 60




forthcoming to pay for the entire losses covered under the Policy, nor did they provide any

explanation for the failure to adequately settle Plaintiffs claim. As such, Defendants Deductible

Policy Insurer s, Adjusting Company’s and Desk Adjuster’s conduct in this regard is a violation

of the Texas Insurance Code, Unfair Settlement Practices, TEX. INS. CODE §541.060(a)(3).

       33. Defendants Deductible Policy Insurer, Adjusting Company, and Desk Adjuster

failed to affirm or deny coverage of Plaintiffs claim within a reasonable time. Specifically,

Plaintiff did not receive timely indication of acceptance or rejection, regarding the full and entire

claim, in writing from Defendants Deductible Policy Insurer, Adjusting Company, and Desk

Adjuster. As such, Defendants Deductible Policy Insurer’s, Adjusting Company’s and Desk

Adjuster’s conduct in this regard constitutes a violation of the Texas Insurance Code, Unfair

Settlement Practices. TEX. INS. CODE §541.060(a)(4).

       34. Defendants Deductible Policy Insurer refused to fully compensate Plaintiff under

the terms of the Deductible Policy, even though Defendant failed to conduct a reasonable

investigation. More specifically, but without imitation, Defendant Deductible Policy Insurer

performed an outcome-oriented investigation of Plaintiffs claim, and ignored all reasonable

evidence of coverage, resulting in a biased, unfair and inequitable evaluation of Plaintiff s losses

on the property. As such, Defendant Deductible Policy Insurer conduct in this regard constitutes

a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§541.060(a)(7).

       35. Deductible Policy Insurer failed to accept or deny Plaintiffs full and entire claim

within the statutorily mandated time of receiving all necessary information. As such, Deductible

Policy Insurer’s conduct in this regard constitutes a violation of the Texas Insurance Code,

Prompt Payment of Claims, TEX. INS. CODE §542,056,
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 9 of 18 PageID #: 61




       36 Deductible Policy Insurer failed to meet its obligations under the Texas Insurance

Code regarding payment of claim without delay. Deductible Policy Insurer has delayed full

payment of Plaintiffs claim longer than allowed and, to date, Plaintiff has not yet received full

payment for its claim. As such, Deductible Policy Insurer s conduct in this regard constitutes a

violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

       37. From and after the time Plaintiffs claim was presented to Deductible Policy

Insurer, the liability of Deductible Policy Insurer to pay the full claim in accordance with the

terms of the Policy was reasonably clear. However, Deductible Policy Insurer has refused to pay

Plaintiff in full, despite there being no basis on which a reasonable insurance company would

have relied on to deny the full payment. As such, Deductible Policy Insurer’s conduct in this

regard constitutes a breach of the common law duty of good faith and fair dealing.

       38. Additionally, Defendants knowingly or recklessly made or substantively

contributed the making of false representations, as described above, as to material facts and/or

knowingly concealed all or part of material information from Plaintiff.

       39. Defendants’ wrongful acts and omissions, as further detailed herein, Plaintiff was

forced to retain the professional services of the attorneys and law firm who are representing it

with respect to these causes of action.


                                     CAUSES OF ACTION

                         CAUSES OF ACTION AGAINST
              DEFENDANT DESK ADJUSTER AND ADJUSTING COMPANY

       40. In support of the causes of action set forth herein, Plaintiffs incorporate by

reference the allegations contained in the foregoing Paragraphs 1 through 39 as if fully set forth

verbatim.




                                                                                                     9
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 10 of 18 PageID #: 62




          41. Insurance Company assigned Adjusting Company and Desk Adjuster to adjust the

claim. Adjusting Company and Desk Adjuster were improperly trained to handle claims of this

nature and performed an unreasonable investigation of Plaintiffs damages. During their

investigation, Adjusting Company and Desk Adjuster failed to properly assess Plaintiffs

damages. Adjusting Company and Desk Adjuster also omitted covered damages from their

report.


          42 As such, Adjusting Company s and Desk Adjuster’s conduct constitutes multiple

violations of the Texas Insurance Code, Unfair Settlement Practices. TEX, INS. CODE

§541.060(a). All violations under this article are made actionable by TEX. INS. CODE§541.151.

          43. O’Rourke is individually liable for her unfair and deceptive acts, irrespective of

the fact she was acting on behalf of Insurance Company, because she is a person as defined by

TEX. INS. CODE §541.002(2). The ter person is defined as “any individual, corporation,

association, partnership, reciprocal or inter-insurance exchange, Lloyds plan, fraternal benefit

society, or other legal entity engaged in the business of insurance, including an agent, broker,

adjustor or life nd health insurance counselor. TEX. INS, CODE §541.002(2) (emphasis

added). See also, Liberty Mutual Insurance Co. v. Garrison Contractors, Inc. 996 S,W.2d 482,

484 (Tex. 1998) (holding an insurance company employee to be a “person for the purpose of

bringing a cause of action against them under the Texas Insurance Code and subjecting them to

individual liability).

          44. Falsehoods and misrepresentations may be communicated by actions as well as by

the spoken word; therefore, deceptive conduct is equivalent to a verbal representation.

Adjusting Company’s and Desk Adjuster’s misrepresentations by means of deceptive conduct

include, but are not limited to: (1) failing to conduct a reasonable inspection and investigation of




                                                                                                       to
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 11 of 18 PageID #: 63




Plaintiffs damages; (2) stating that Plaintiffs damages were less severe than they in fact were;

(3) using their own statements about the non-severity of the damages as a basis for denying

properly covered damages and/or underpaying damages; and (4) failing to provide an adequate

explanation for the inadequate compensation Plaintiff received. Adjusting Company s and Desk

Adjuster’s unfair settlement practice, as described above and the example given herein, of

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE §541.060(a)(1).

       45. Adjusting Company’s and Desk Adjuster’s unfair settlement practice, as

described above, of failing to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claim, even though liability under the Policy is reasonably clear, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of

insurance. TEX. INS. CODE §541.060(2)(A).

       46. Adjusting Company and Desk Adjuster failed to explain to Plaintiff the reason for

their inadequate settlement. Specifically, Adjusting Company and Desk Adjuster failed to offer

Plaintiff adequate compensation without any explanation as to why full payment was not being

made. Furthermore, Adjusting Company and Desk Adjuster did not communicate that any future

settlements or payments would be forthcoming to pay for the entire losses covered under the

Policy, nor did they provide any explanation for the failure to adequately settle Plaintiff s claim.

The unfair settlement practice of Adjusting Company and Desk Adjuster, as described above, of

failing to promptly provide Plaintiff with a reasonable explanation of the basis as set forth in the

Policy, in relation to the facts or applicable law, for the offer of a compromise settlement of

Plaintiffs claim, constitutes an unfair method of competition and an unfair and deceptive act or




                                                                                                       11
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 12 of 18 PageID #: 64




practice in t e business of insurance. TEX. INS. CODE §541.060(3).

       47. Adjusting Company s and Desk Adjuster’s unfair settlement practice, as

described above, of failing within a reasonable time to affirm or deny coverage of the claim to

Plaintiff or to submit a reservation of rights to Plaintiff, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(4).

       48. Defendants’ unfair settlement practice, as described above, of refusing to pay

Pl intiffs claim without conducting a reasonable investigation, constitutes an unfair method of

competition and an unfair and deceptive act or practice in the business of insurance. TEX. INS.

CODE §541.060(7).

    CAUSES OF ACTION AGAINST DEFENDANT DEDUCTIBLE POLICY INSURER

       49. In support of the causes of action set forth herein, Plaintiffs incorporate by

reference the allegations contained in the foregoing Paragraphs 1 through 48 as if fully set forth

verbatim.

       50. Deductible Policy Insurer is liable to Plaintiff for breach of contr ct, as well as

knowing violations of the Texas Insurance Code and breach of good faith and fairdealing.

                                     BREACH OF CONTRACT

       51. Deductible Policy Insurer conduct constitutes a breach of the insurance contract

made between Insurance Company and Plaintiff.

       52 Deductible Policy Insurer’s failure and/or refusal, as described above, to pay the

adequate compensation as it is obligated to do under the terms of the Policy in question, and

under the laws of the State of Texas, constitutes a breach of Deductible Policy Insurer’s

insurance contract with Pl intiff.




                                                                                                     12
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 13 of 18 PageID #: 65




                 NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                       UNFAIR SETTLEMENT PRACTICES
       53. Deductible Policy Ins rer s conduct constitutes multiple violations of the Texas

Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a). All violations

under this article are made actionable by TEX. INS. CODE §541.151.


       54. Deductible Policy Insurer’s unfair settlement practice, as described above, of

misrepresenting to Plaintiff material facts relating to the coverage at issue, constitutes an unfair

method of competition and an unfair and deceptive act or practice in the business of insurance.

TEX. INS. CODE§541.060(1).

       55. Deductible Policy Insurer’s unfair settlement practice, as described above, of

failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of the claim,

even though Deductible Policy Insurer’s liability under the Policy was reasonably clear,

constitutes an unfair method of competition and an unfair and deceptive act or practice in the

business of insurance. TEX. INS. CODE §541.060(2)(A).


       56 Deductible Policy Insurer’s unfair settlement practice, as described above, of

failing to promptly provide Plaintiff with a reasonable e planation of the basis in the Policy, in

relation to the facts or applicable law, for its offer of a compromise settlement of the claim,

constitutes an unfair method of competition and un unfair and deceptive act or practice in the

business of insurance. TEX. INS. CODE §541.060(3).

       57. Deductible Policy Insurer’s unfair settlement practice, as described above, of

failing within a reasonable time to affirm or deny coverage of the claim to Plaintiff, or to submit

a reservation of rights to Plaintiff, constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. TEX. INS. CODE §541.060(4).

       58. Deductible Policy Insurer’s unfair settlement practice, as described above, of

refusing to pay Plaintiffs claim without conducting a reasonable investigation, constitutes an

unfair method of competition and an unfair and deceptive act or practice in the business of



                                                                                                        13
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 14 of 18 PageID #: 66




insurance. TEX. INS. CODE §541.060(7).

                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                     THE PROMPT PAYMENT OF CLAIMS
       59. Deductible Policy Insurer s conduct constitutes multiple violations of the Texas

Insurance Code, Prompt Payment of Claims. All violations made under this article are made

actionable by TEX. INS. CODE §542.060,

       60. Deductible Policy Insurer’s failure to acknowledge receipt of Plaintiff s claim,

commence investigation of the claim, and request from Plaintiff all items, statements, and forms

that it reasonab y believed would be required within the applicable time constraints, as described

above, constitutes a non-prompt payment of claims and a violation of the TEX. INS. CODE

§542.055.

       61. Deductible Policy Insurer’s failure to notify Plaintiff in writing of its acceptance

or rejection of the claim within the applicable time constraints, constitutes a non-prompt payment

of the claim. TEX. INS. CODE §542.056.

       6 Deductible Policy Insurer’s delay of the payment of Plaintiff s claim following its

receipt of all items, statements and forms reasonably requested and required, as described above,

constitutes a non-prompt payment of the claim. TEX. INS. CODE §542.058.

                       ACTS CONSTITUTING ACTING AS AGENT
       63. In support of the causes of action set forth herein, Plaintiff incorporates by

reference the allegations contained in the foregoing Paragraphs 1 through 62 as if fully set forth

verbatim.


       64, Adjusting Company and Desk Adjuster are agents of Deductible Policy Insurer

based on their acts during the handling of this claim, including inspections, adjustments, and

aiding in adjusting a loss for or on behalf of the Deductible Policy Insurer. TEX. INS. CODE

§4001.051.




                                                                                                     14
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 15 of 18 PageID #: 67




       65. Separately, and/or in the alternative, as referenced and described above,

Deductible Policy Insurer ratified the actions and conduct of Adjusting Company and Desk

Adjuster, including the completion of their duties under the common and statutoiy law.

            BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING
       66. In support of the causes of action set forth herein, Plaintiffs incorporate by

reference the allegations contained in the foregoing Paragraphs 1 through 65 as if fully set forth

verbatim.

       67. Deductible Policy Insurer s conduct constitutes a breach of the common law duty

of good faith and fair dealing owed to Plaintiff in its Policy.

       68. Deductible Policy Insurer’s failure, as described above, to adequately and

reasonably investigate and evaluate Plaintiffs claim, although at that time, Deductible Policy

Insurer knew or should have known by the exercise of reasonable diligence that its liability was

reasonably clear, constitutes a breach of the duty of good faith and fair dealing.

                                          KNOWLEDGE
       69. In support of the causes of action set forth herein, Plaintiff incorporates by

reference the allegations contained in the foregoing Paragraphs 1 through 68 as if fully set forth

verbatim.


       70. All of the acts described above, together and singularly, were done knowingly

as that term is used in the Texas Insurance Code and was a producing cause of Plaintiffs

damages described herein.

                                            DAMAGES

       71. In support of the causes of action set forth herein, Plaintiff incorporates by

reference the allegations contained in the foregoing Paragraphs 1 through 70 as if fully set forth

verbatim.


       72 Plaintiff would show that all the acts as alleged herein, taken together or

singularly, constitute the producing cause of the damages sustained by Plaintiff.



                                                                                                     15
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 16 of 18 PageID #: 68




       73. As previously mentioned, the damages have not been properly addressed or

repaired, causing further damages to the Property while also causing undue hardship and burden

to Plaintiff. These damages are a direct result of Defendants mishandling of Plaintiff s claim in

violation of the laws set forth above.

       74. For breach of contract, Plaintiff is entitled to regain the benefit of its bargain,

which is the amount of its claim, together with attorneys fees.

       75. For noncompliance with the Texas Insurance Code, Unfair Settlement Practices,

Plaintiff is entitled to actual damages, which includes the loss of the benefits that should have

been aid pursuant to the Policy, court costs, and attorneys’ fees. For knowing conduct of the

acts complained of, Plaintiff is entitled to three times its actual damages. TEX. INS. CODE

§541.152,

       76 For noncompliance with the Texas Insurance Code, Prompt Payment of Claims,

Plaintiff is entitled to the amount of its claim, as well as the prejudgment interest, penalty interest

pursuant to Chapter 542.060(c), cost, together with attorneys’ fees. TEX. INS. CODE §542.060,

       77. For breach of common law duty of good faith and fair dealing, Plaintiff is entitled

to compensatory damages, including all forms of loss resulting from the insurer’s breach of duty,

such as additional costs, economic hardship, losses due to nonpayment of the amount the

Insurance Company owed, exemplary damages and damages for emotional distress.

       78. For the prosecution and collection of this claim, Plaintiff has been compelled to

engage the services of the attorneys whose names are subscribed to this pleading. Therefore,

Plaintiff is entitled to recover a sum for the reasonable and necessary services of Plaintiff s

attorneys in the preparation and trial of this action, including any appeals to the Court of Appeals

and/or the Supreme Court of Texas.

                                         JURY DEMAND

       79. Plaintiff hereby requests that all causes of actions alleged herein be tried before a

jury consisting of citizens residing in Jefferson County, Texas. Plaintiff is tendering the

appropriate jury fee.


                                                                                                          16
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 17 of 18 PageID #: 69




                               CONDITIONS PRECEDENT

        80. All conditions precedent to Plaintiffs claim for relief has been performed or has

occurred. This includes, but is not limited to, providing notice pursuant to Texas Insurance Code

542A.

                             REQUEST FOR DISCLOSURE

        81. Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendants

disclose, within 50 days of the service of this request, the information or material described in

Rule 194.2(a)-(l) and Rule 190.2(b)(6).


                                            EBAXER
         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited

  to appear and answer herein, and that upon trial hereof, said Plaintiff has and recover such

  sums as would reasonably and justly compensate it in accordance with the rules of law and

 procedure, both as to actual damages, treble damage under the Texas Insurance Code, all

 punitive and exemplary damages as may be found and reasonable and necessary attorneys

 fees. In addition, Plaintiff requests the award of attorney s fees for the trial and any appeal of

 this case, for all costs of Court, for prejudgment and post-judgment interest as allowed by law,

 and for any other and further relief, either at law or in equity, to which it may show itself to be

 justly entitled.




                                                             (signature block following)




                                                                                                       17
Case 1:19-cv-00298-MAC Document 2 Filed 07/11/19 Page 18 of 18 PageID #: 70




                                      Respectfully S bmitted,

                                      Ramsey Law

                                      /s/Michael RJRgum
                                      Michael R. Ramsey
                                      State Bar No. 16520200
                                      Katherine D. Ramsey
                                      State Bar No. 24070469
                                      Randal G. Cashiola, Of Counsel
                                      State Bar No. 03966802
                                      6280 Delaware Street, Ste A
                                      Beaumont, Texas 77706
                                      T: 409.444.2020
                                      F: 409.444-2021
                                      ra sevdocket@ramseYlaw.com

                                      ATTORNEYS FOR PLAINTIFF
